      Case 2:20-cr-00634-DWL Document 21-1 Filed 11/02/20 Page 1 of 7



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   LISA E. JENNIS
     Assistant United States Attorney
 4   DAVID A. PIMSNER
     Assistant United States Attorney
 5   Arizona Bar No. 007480
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: Lisa.Jennis@usdoj.gov
 8   Email: david.pimsner@usdoj.gov
     Attorneys for Plaintiff
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                                   FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                                  CR-20-00634-PHX-DWL
13                            Plaintiff,
                                                             (PROPOSED) STIPULATED
14               vs.                                           PROTECTIVE ORDER
15
     Jill Marie Jones,
16
                              Defendant.
17
18          Upon agreement of the parties, and good cause appearing,
19          IT IS HEREBY ORDERED:
20          1.         The defense and Defendant shall use the discovery materials solely and
21   exclusively in connection with this case (including investigation, trial preparation, trial and
22   appeal), and not for any commercial or other purpose.
23          2.         Defense counsel may provide the disclosure to members of the defense team,
24   i.e., co-counsel, investigators, interpreters, paralegals, office staff (hereinafter “defense
25   team”) and the defendant. Defense counsel must provide a copy of the Protective Order to
26   the recipient of the disclosure. Further, the recipient must sign the “Acknowledgement of
27   Protective Order in United States v. Jill Marie Jones (hereinafter Acknowledgeme nt)
28   attached hereto as Exhibit A, indicating that he/she has reviewed the Protective Order and
      Case 2:20-cr-00634-DWL Document 21-1 Filed 11/02/20 Page 2 of 7




 1   agrees to be bound by its terms and consents to the jurisdiction of this Court. The defense
 2   team receiving the disclosure shall not provide, reproduce or distribute in hard copy or
 3   electronic form any disclosure without further order of the Court.
 4          3.      Defense counsel may provide the disclosure for the use of his/her investigator
 5   and/or interpreter, but that investigator and/or interpreter shall not further copy said
 6   discovery without further order of the Court.
 7          4.      Defense counsel may provide the disclosure for the use of his/her paralega l
 8   and/or assistant, but that paralegal and/or assistant shall not further copy said discovery
 9   without further order of the Court.
10          5.      This Order shall not prevent defense counsel from otherwise showing or
11   discussing with his/her client evidence contained within that discovery. Defendant may
12   review the disclosure in this case only in the presence of a member of the defense team –
13   provided defense counsel is present, and Defendant’s counsel of record shall ensure that
14   Defendant is never left alone with any material. Defendant may not copy, keep, mainta in
15   or otherwise possess any disclosure in this case at any time. Defendant must return the
16   disclosure to the defense team at the conclusion of any meeting at which Defendant is
17   permitted to view the disclosure. Defendant may not take any of the disclosure out of the
18   room in which they are meeting with the defense team. Defendant may not write down or
19   memorialize any of the disclosure. Defendant may not disclose any of the disclosures or
20   their contents, directly or indirectly, to any person or entity other than those employed to
21   assist in the defense.
22          6.      At the conclusion of any meeting with the Defendant, the member of the
23   defense team present shall take the disclosure with him or her. At no time, will any of the
24   disclosure be left in the possession, custody or control of the Defendant.
25          7.      The Order shall not prevent defense counsel from otherwise using the
26   disclosure to investigate, or prepare for its case. Defense counsel may use the disclosure to
27   support any motion, direct-examination, cross-examination, etc., but may not attach any
28


                                                 -2 -
      Case 2:20-cr-00634-DWL Document 21-1 Filed 11/02/20 Page 3 of 7




 1   disclosure from the Government as an exhibit to any motion without an accompanying
 2   Motion to Seal said exhibit(s).
 3          8.      The defense counsel, or members of the defense team, may disclose materia l
 4   produced by the government to non-defense team members, such as experts or outside
 5   investigators retained by the Defendant in this litigation, as follows:
 6                  a.      Such disclosure may occur only as needed for the litigation.
 7                  b.      The defense counsel must seek permission from the Court for such
 8          disclosure. Such authority can be sought and approved ex parte.
 9                  c.      Defense counsel must provide the recipient a copy of the Protective
10          Order. The recipient must sign the Acknowledgement, indicating that he/she has
11          reviewed the Protective Order and agrees to be bound by its terms and consents to
12          the jurisdiction of this Court for the purpose of any proceedings relating to the
13          performance under, compliance with, or violation of this Order.
14                  d.      Such expert or investigator shall not further copy said discovery
15          without further order of the Court.
16          9.      Defense counsel shall maintain a list of persons to whom disclosure has been
17   provided and retain a copy of the Acknowledgement described above that must be signed
18   by all persons (defense team and non-defense team) receiving disclosure.
19          10.     Defense counsel, members of the defense team, and any non-defense team
20   members authorized to be in receipt of disclosure under the terms of this Protective Order,
21   shall maintain all disclosure in a secure and safe area and shall exercise the same standards
22   of due and proper care with respect to the storage, custody, use and/or dissemination of
23   such information as are exercised by the recipient with respect to his own confidentia l
24   information.
25          11.     The Defendant and all counsel (the “parties”) are hereby bound to the
26   following    restrictions   with regard to any information,       descriptors,   photographs,
27   video/audio recordings or other information, including but not limited to, any actual or
28   cover name, identifier, or online account name, that could lead to the identity of any FBI


                                                  -3 -
      Case 2:20-cr-00634-DWL Document 21-1 Filed 11/02/20 Page 4 of 7




 1   Online Covert Employee (“OCE”). In addition to the protections laid out in this Order,
 2   any actual or cover name, identifier, or online account names used by any FBI OCE, and
 3   any other descriptors, photographs, or video/audio recordings that could lead to the identity
 4   of an OCE shall be designated Sensitive Information. To designate Sensitive Informatio n,
 5   the United States shall use the following designation, on the material itself, in an
 6   accompanying cover letter or on a diskette cover or label: SENSITIVE INFORMATION-
 7   SUBJECT TO PROTECTIVE ORDER. Discovery materials not designated Sensitive
 8   Information are still subject to the protections of this Order.
 9                 a.      The parties will not publicly disclose the actual or cover name,
10          identifier, online account name, photographs, video/audio recordings, descriptors,
11          or any information that could lead to the identity of an OCE in any filing or at any
12          hearing in open court.
13                 b.      The parties will not disseminate any information about an OCE except
14          to (a) members of the defense team; and (b) experts or outside investigators retained
15          to assist in the preparation of the defense.
16                 c.      No one other than the defense counsel may maintain OCE-related
17          information.
18                 d.      Discovery concerning an OCE will be used solely for the purpose of
19          allowing the defense team to prepare the Defendant’s defense and for no other
20          purpose.
21                 e.      All recordings and/or documents in which an OCE can be seen, heard,
22          or is discussed in terms that could lead to the disclosure of the actual or cover name,
23          identifier, or online account name of any OCE, may be copied or reproduced ONLY
24          for use by members of the defense team, excluding the Defendant, and non-defense
25          team members authorized to be in receipt of such information under the terms of
26          this Protective Order, and may only be provided and used to further the investigatio n
27          and preparation of this case.
28


                                                  -4 -
      Case 2:20-cr-00634-DWL Document 21-1 Filed 11/02/20 Page 5 of 7




 1                  f.     All   recordings   and/or    documents   (including   any   copies   or
 2           reproductions thereof) in which an OCE can be seen, heard or is discussed in terms
 3           that could lead to the disclosure of the actual or cover name, identifier, or online
 4           account name of any OCE that are provided to defense counsel, must be mainta ined
 5           at the office of defense counsel, and removed from such offices only by defense
 6           counsel.
 7                  g.     No one other than the defense counsel may maintain such recordings,
 8           described above.
 9           12.    No discovery materials may leave the geographic confines of the United
10   States. No discovery materials may be faxed, copied, electronically mailed, photographed,
11   sketched, excerpted, or reproduced in any other fashion outside the United States.
12           13.    Should any material provided by the government be improperly disclosed by
13   a member of the defense team or a non-defense team member authorized to be in receipt
14   of the material, defense counsel shall use his or her best efforts to obtain the return of any
15   such material and to bind the recipient of the material to the terms of this Order and shall,
16   within ten business days of the discovery of such disclosure, inform the Court and the
17   United States of the unauthorized disclosure and identify the circumstances thereof.
18           14.    Should defense counsel, any members of the defense team, or any other
19   person authorized under the Protective Order discover that any material has been
20   improperly disclosed, they shall notify the Court and United States.
21           15.    All material provided to the defense team as part of the discovery materia ls
22   in this case is now and will forever remain the property of the United States. This Order
23   shall survive the termination of this litigation and shall continue in full force and effect
24   thereafter.
25           16.    At the end of these proceedings, defense counsel shall ensure that all copies
26   of the discovery materials have been returned to defense counsel by defense experts,
27   interpreters, investigators, other staff employed by defense counsel in connection with the
28


                                                 -5 -
      Case 2:20-cr-00634-DWL Document 21-1 Filed 11/02/20 Page 6 of 7




 1   defense, and any other person to whom disclosure has been made under the terms of this
 2   Protective Order.
 3          17.    Defense counsel may retain a copy of the discovery materials for the purpose
 4   of potential future litigation relating to this matter. Upon conclusion of this case, defense
 5   counsel shall return all copies of the disclosure material to the government, including but
 6   not limited to all recordings and/or documents in which an OCE can be seen, heard or is
 7   discussed in terms that could lead to the disclosure of the actual or cover name, identif ier,
 8   or online account name of any OCE and any copies thereof.
 9          18.    Defense counsel may retain or destroy any notes made by Defendant, the
10   defense, and defense experts, interpreters and investigators.     In the event that defense
11   counsel withdraws from the case, the attorney agrees, absent any contrary agreement with
12   the prosecutor, to return any previously disclosed material and all copies to the governme nt.
13          So ordered this _______ day of ____________________, 2020.
14
15
16                                                      ______________________________
                                                        HONORABLE MICHAEL T. LIBURDI
17                                                      United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28


                                                 -6 -
      Case 2:20-cr-00634-DWL Document 21-1 Filed 11/02/20 Page 7 of 7




 1                                               EXHIBIT A
                                   Acknowledgment of Protective Order;
 2
                               United States v. Jill Marie Jones, 20-8217 MJ
 3
            The undersigned acknowledges that he/she has read the Protective Order in United
 4
     States v. Jill Marie Jones, 20-8217 MJ, attached hereto (or has been read the Protective
 5
     Order), understands the terms thereof, and agrees to be bound by its terms.          The
 6
     undersigned understands that the terms of the Protective Order obligate him/her to review
 7
     and/or use the documents        labeled,   “SENSITIVE      INFORMATION-SUBJECT TO
 8
     PROTECTIVE ORDER” in accordance with the Protective Order, and not to disclose any
 9
     such documents or information derived directly therefrom other than as permitted by the
10
     Protective Order.
11
                   The undersigned acknowledges that violation of the Protective Order may
12
     result in penalties for contempt of court or other sanctions.
13
14
            Printed Name: ___________________            Date: ___________________
15
16          Signature: ______________________
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7 -
